DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments of 5 July 2022 appear to overcome the rejections of the previous Office Action.  However, they require new rejections under 35 USC 112, as shown below. 
Regarding the 112 rejections below, as similarly stated, it is unclear how the first and second driving portions are even connected to one another or how they function in the overall invention.  The only connection between the two is an unlabeled line with an arrow.  It’s not even stated if that line is rigid or flexible.  It appears at the very least there needs to be some sort of clutch. This aspect of the invention needs to be further clarified, however, no new subject matter can be added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a power conversion portion with a hydraulic cylinder connected to a hydraulic circuit, does not reasonably provide enablement for the restoring for transmission portion as currently recited in independent claims 1 and 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As currently amended, claims 1 and 10 require a restoring force transmission portion comprising a second driving portion and an elastic portion, wherein the restoring force transmission portion is connected to the power conversion portion by the same tensile force transmission member.  
First, it is unclear how the restoring force transmission portion and the power conversion portion/first driving portion is connected by the same tensile force transmission member.  Looking at Fig. 2, it appears restoring force transmission portion 140 is connected to power conversion portion 130, which is in turn, connected to three tensile transmission members.  Given the breadth of the claim language, explicitly reciting that the restoring force transmission member is connected to the first driving portion/power conversion portion by the same tensile transmission member, it implies that a single 121 is the connection between 130 and 140.  This is simply not depicted in the drawings or mentioned in the written specification.  Without any further detail, given that this appears to be an inventive aspect of the invention, one of ordinary skill in the art would not be able to apply the knowledge in the prior art to make or use this invention. 
Second, it is unclear how the restoring force transmission member can drive the elastic portion in an opposite direction while still maintained a connection to the tensile transmission member. It appears some sort of one-way clutch is required.  However, no such device is in the specification. While one-way clutches are well known in the art, given the lack of enablement discussed above, and the fact that the specification does not even address this concern, one of ordinary skill in the art would not know where to apply a one-way clutch or similar device in the invention without undue experimentation. More detail is required, no new matter may be added.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832